Detailed Action
Status of Claims
This is in response to the communication filed 08/15/2022. Claims 11-29 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first groove” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “element 1215”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the inventor or
a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 & 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation “the connection key” in line 3 of claim 16. There is insufficient antecedent basis for this limitation in the claim. Therefore claim 16 is rejected on this basis.

Claim 24 the term “medium cavity” in claim 23 is a relative term which renders the claim indefinite. The term “medium cavity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Medium is a relative term without a non-relative comparison, it could be incredibly small or incredibly large but a medium relative to its comparison.

	
	Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 23, 28, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prill (US Pat No 8033917).

In regards to claim 11, Prill discloses: A rotary guiding tool, wherein, comprising: a power unit (Prill col 2 line 16; power section) having an output shaft (Prill col 9 lines 8-9; output shaft not pictured) capable of outputting a torque (Prill col 9 line 13; outputting torque) and an offset driving portion capable of outputting a radial force and/or an axial force; (Prill col 9 line 8-14; disclosing outputting rotational and axial forces) a transmission shaft (Prill Fig 2 element 20) connected with the output shaft (Prill col 9 lines 8-9; output shaft not pictured connected to the drive shaft); a support shaft (Prill Fig 2 element 40) connected with the transmission shaft (Prill Fig 2 element 20) through a rotation structure (Prill Fig 6 shape of the transmission shaft enables a rotational structure), a rotation axis (Prill Fig 4 element A-20) of the rotation structure (Prill Fig 6 shape of the transmission shaft enables a rotational structure) is perpendicular to an axis of the output shaft (Prill col 9 lines 8-9; output shaft not pictured), the support shaft (Prill Fig 2 element 40) includes an upper support shaft (Prill element 42) and a lower support shaft (Prill Fig 2 not labeled, but element secured to element 44 and element 90), the upper support shaft and the lower support shaft are connected in series (Prill Fig 2), the upper support shaft and the lower support shaft have an inner wall defining an accommodating cavity, (Prill Fig 2 element 40 space that element 54 occupies) and a forward end and a rearward end formed at both ends of the accommodating cavity, (Prill fig 9) a rotation center (Prill fig 2 element X) of the rotation structure (Prill Fig 6 shape of the transmission shaft enables a rotational structure) is located in the accommodating cavity (Prill Fig 2 element 40 space that element 54 occupies) and the rearward end of the support shaft (Prill Fig 2 element 40) is capable of being driven by the radial force output by the offset driving portion, (Prill col 6 line 29-36) the transmission shaft (Prill Fig 2 element 20) is arranged in the accommodating cavity, (Prill Fig 2 element 46 and Fig 5 the space of element 70) and the support shaft is sleeved on outside of the transmission shaft (Prill Fig 2 support sleeve is outside of the transmission shaft and the transmission shaft extends downhole); and a drill bit having a drill bit tail end, (Prill col 2 line 20-23) the drill bit and the forward end of the support shaft are connected to the drill bit tail end.  (Prill col 2 line 20-23)

In regards to claim 23, Prill discloses: The rotary guiding tool of claim 11, wherein, further comprising an annular pressure balance portion (Prill fig 3 element 90) connecting the inner wall of the support shaft (Prill Fig 2 element 40) and an outer wall of the transmission shaft (Prill Fig 2 element 20), a portion of the inner wall of the support shaft (Prill Fig 2 element 40), a portion of the outer wall of the transmission shaft (Prill Fig 2 element 20) and an inner surface of the pressure balance portion (Prill fig 3 element 90) jointly define a medium cavity (Prill fig 3 cavity that element 90 occupies).  


In regards to claim 29, Prill discloses: A transmission device, separately connected to: a power unit (Prill col 2 line 16; power section) having an output shaft (Prill col 9 lines 8-9; output shaft not pictured) capable of outputting a torque (Prill col 9 line 13; outputting torque) and an offset driving portion capable of outputting a radial force; (Prill col 9 line 8-14; disclosing outputting rotational and axial forces) a drill bit having a drill bit tail end; (Prill col 2 line 20-23) wherein, the transmission device comprises: a transmission shaft (Prill Fig 2 element 20) coaxially connected with the output shaft (Prill col 9 lines 8-9; output shaft not pictured connected to the drive shaft);  a support shaft (Prill Fig 2 element 40) coaxially connected with the transmission shaft through a rotation structure, (Prill Fig 6 shape of the transmission shaft enables a rotational structure) a rotation axis (Prill Fig 4 element A-20) of the rotation structure (Prill Fig 6 shape of the transmission shaft enables a rotational structure) is perpendicular to an axis of the output shaft, (Prill col 9 lines 8-9; output shaft not pictured) the support shaft (Prill Fig 2 element 40) includes an upper support shaft (Prill element 42) and a lower support shaft (Prill Fig 2 not labeled, but element secured to element 44 and element 90), the upper support shaft and the lower support shaft are connected in series (Prill Fig 2), the upper support shaft and the lower support shaft have 5Application No.: 17/051,337 an accommodating cavity (Prill Fig 2 element 46 and Fig 5 the space of element 70) and a forward end and a rearward end formed at both ends of the accommodating cavity, (Prill fig 9) a rotation center (Prill fig 2 element X) of the rotation structure (Prill Fig 6 shape of the transmission shaft enables a rotational structure), is located in the accommodating cavity (Prill Fig 2 element 46 and Fig 5 the space of element 70), and the rearward end of the support shaft (Prill Fig 2 element 40) is capable of being driven by the radial force output by the offset driving portion, (Prill col 6 line 29-36) and the forward end and the drill bit (Prill col 2 line 20-23) are coaxially connected to the drill bit tail end, (Prill col 2 line 20-23) the transmission shaft (Prill Fig 2 element 20) is arranged in the accommodating cavity, (Prill Fig 2 element 46 and Fig 5 the space of element 70) and the support shaft is sleeved on the outside of the transmission shaft. (Prill Fig 2 support sleeve is outside of the transmission shaft and the transmission shaft extends downhole)


Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Prill (US Pat No 8033917).

In regards to claim 28, Prill teaches: The rotary guiding tool of claim 11, wherein, a shortest distance between the rotation center and the drill bit tail end is not greater than 3.5 times of a maximum radial dimension of the support shaft. (Prill col 2 line 17-22; disclosing the location of the drill bit being adjacent to the rotation center)
Prill however does not specifically state the rotation center and drill bit tail end are not greater than 3.5 times the maximum radial dimension of the support shaft, but Prill does specifically state the location of the drill bit and the location of the rotation center being adjacent. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Prill such that the rotation center and the drill bit tail end would not be greater than 3.5 times the maximum radial dimension of the support shaft to allow for short drilling. As discussed in MPEP 2144.05 (citing In re Aller, 220 F.2d 454, 456 (CCPA 1955)), where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.

Claims 12-13, 15-16, 18-22, 24-25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Prill (US Pat No 8033917) as applied to claim 11 above, and in view of Frear (US Pat No 4904228) and in further view of Ortloff (US Pat No 3475039).

In regards to claim 12, Prill discloses: The rotary guiding tool of claim 11, wherein, the rotation structure (Prill Fig 6 shape of the transmission shaft enables a rotational structure) comprises a rotation joint (Prill Fig 5 element 50) that forms a spherical pair (Prill Fig 3) with the support shaft (Prill Fig 2 element 40). While Prill discloses a rotational joint that forms a spherical pair in the rotation joint, Prill discloses a solid shaft, but not a hollow one. 

However, Frear teaches that a universal ball joint could be hollow or solid depending on requirements. (Frear; col 2 line 56-59, col 8 line 10-13; disclosing the ability to have a drive shaft be both hollow or solid)

	As both Frear and Prill disclose a rotational joint with a spherical pair it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the solid shaft of Prill for the hollow shaft of Frear to achieve the predicable outcome of facilitating mud flow downhole through a rotational joint with a spherical pair. 

However, the combination of Frear and Prill does not disclose that a flexible member passes through the rotation joint. 

However, Ortloff teaches: a flexible member (Ortloff Fig 1 element 39) that passes through the rotation joint (Ortloff Fig 1 element 39 passes through element 15) and is connected with the support shaft. (Ortloff col 3 line 35-40; disclosing the attachment of the flexible member through the joint to support shafts; in order to ensure a smooth flow line for either running tools or pumping mud. (col 2 line 13-19)
It would have been obvious to one having ordinary skill at the effective filing date to modify Prill and Frear by including a flexible member as taught by Ortloff for the purpose of having the spherical joint isolated from the mud being pumped downhole. 

In regards to claim 13, Prill teaches: The rotary guiding tool of claim 12, wherein, the rotation joint (Prill Fig 5 element 50) comprises a first protrusion (Prill Fig 5 element 52) proximal to the forward end of the support shaft and having a first truncated spherical surface portion (Prill Fig 10), the support shaft (Prill Fig 2 element 42) has a first groove (Prill Fig 5 element 80), and the first groove and the first protrusion (Prill Fig 5 element 52) cooperate at the first truncated spherical surface portion (Prill Fig 10) to form a spherical pair. (Prill Fig 3)

In regards to claim 15, Prill teaches: The rotary guiding tool of claim 13, wherein, the rotation joint (Prill Fig 5 element 50) further comprises a pair of connection keys (Prill Fig 10 element 60) arranged with a central axis of rotation (Prill Fig 3 A-20) of the transmission shaft (Prill Fig 2 element 20) as a symmetrical axis (Prill Fig 10), the pair of connection keys (Prill Fig 10 element 60) are mounted on the rotation joint (Prill Fig 10),  and the support shaft (Prill Fig 2 element 42) is formed with a key slot (Prill Fig 5 element 76) cooperating with the connection keys; (Prill col 10 line 16-21; how the Keys sit in the support shaft) a connection key (Prill Fig 10 element 60), among the pair of connection keys, has a protrusion (Prill Fig 4B element 62), and a surface of the protrusion is of a truncated cylindrical shape with a rotation axis of the rotation structure (Prill Fig 6 shape of the transmission shaft enables a rotational structure) as a central axis. (Fig 4B element 62) (Prill col 9 line 56-64; disclosing the rotation of the keys in the joint)

In regards to claim 16, Prill teaches: The The rotary guiding tool of claim 13, wherein, the rotation joint (Prill Fig 5 element 50) further comprises a second protrusion (Prill Fig 10 element 64) formed at an end, distal from the forward end of the support shaft (Prill Fig 2 element 42), of the connection key, (Prill Fig 10 element 60), the second protrusion has a second truncated spherical surface portion (Prill Fig 10 element 60) that is concentric with the first truncated spherical surface portion (Prill Fig 5 element 52) the support shaft has a second groove (Prill fig 11 element 76), and the second groove and the second protrusion cooperate at a second cross section spherical surface portion to form a spherical pair. (Prill col 10 line 16-21; how the Keys sit in the support shaft)
 
In regards to claim 18, Prill teaches: The The rotary guiding tool of claim 15, wherein, the rotation joint (Prill Fig 5 element 50) further comprises a second protrusion (Prill Fig 10 element 64) formed at an end, distal from the forward end of the support shaft (Prill Fig 2 element 42), of the connection key (Prill Fig 10 element 60), the second protrusion has a second truncated spherical surface portion (Prill Fig 10 element 60) that is concentric with the first truncated spherical surface portion, (Prill Fig 5 element 52) the support shaft has a second groove (Prill fig 11 element 76), and the second groove and the second protrusion cooperate at a second cross section spherical surface portion to form a spherical pair. (Prill col 10 line 16-21; how the Keys sit in the support shaft)

In regards to claim 19, Prill in view of Frear in view of Ortloff teaches: The rotary guiding tool of claim 12, wherein, an end of the flexible member (Ortloff Element 39) is mounted on a fixed portion of the support shaft (Ortloff col 3 line 35-40; disclosing the attachment of the flexible member through the joint to support shafts), the other end of the flexible member is supported by a support portion of the transmission shaft, (Ortloff col 3 line 35-40; disclosing the attachment of the flexible member through the joint to support shafts), and the rotation center of the rotation structure is located between the fixed portion and the support portion (wherein as modified the rotation center of the rotation structure is located in the flexible sleeve, which extends from the fixed portion to the support portion). 
 
In regards to claim 20, Ortloff teaches: The rotary guiding tool of claim 13, wherein, an end of the flexible member (Ortloff Element 39) is mounted on a fixed portion of the support shaft (Ortloff col 3 line 35-40; disclosing the attachment of the flexible member through the joint to support shafts), the other end of the flexible member is supported by a support portion of the transmission shaft, (Ortloff col 3 line 35-40; disclosing the attachment of the flexible member through the joint to support shafts), and the rotation center of the rotation structure is located between the fixed portion and the support portion (wherein as modified the rotation center of the rotation structure is located in the flexible sleeve, which extends from the fixed portion to the support portion). 

In regards to claim 21, Ortloff teaches: The rotary guiding tool of claim 14, wherein, an end of the flexible member (Ortloff Element 39) is mounted on a fixed portion of the support shaft (Ortloff col 3 line 35-40; disclosing the attachment of the flexible member through the joint to support shafts), the other end of the flexible member is supported by a support portion of the transmission shaft, (Ortloff col 3 line 35-40; disclosing the attachment of the flexible member through the joint to support shafts), and the rotation center of the rotation structure is located between the fixed portion and the support portion (wherein as modified the rotation center of the rotation structure is located in the flexible sleeve, which extends from the fixed portion to the support portion).  

In regards to claim 22, Ortloff teaches: The rotary guiding tool of claim 15, wherein, an end of the flexible member (Ortloff Element 39) is mounted on a fixed portion of the support shaft (Ortloff col 3 line 35-40; disclosing the attachment of the flexible member through the joint to support shafts), the other end of the flexible member is supported by a support portion of the transmission shaft, (Ortloff col 3 line 35-40; disclosing the attachment of the flexible member through the joint to support shafts), and the rotation center of the rotation structure is located between the fixed portion and the support portion (wherein as modified the rotation center of the rotation structure is located in the flexible sleeve, which extends from the fixed portion to the support portion).

In regards to claim 24, Prill teaches: The rotary guiding tool of claim 12, wherein, further comprising an annular pressure balance portion (Prill fig 3 element 90) connecting the inner wall of the support shaft (Prill Fig 2 element 40) and an outer wall of the transmission shaft (Prill Fig 2 element 20), a portion of the inner wall of the support shaft (Prill Fig 2 element 40), a portion of the outer wall of the transmission shaft (Prill Fig 2 element 20) and an inner surface of the pressure balance portion (Prill fig 3 element 90) jointly define a medium cavity (Prill fig 3 cavity that element 90 occupies).  

In regards to claim 25, Prill teaches: The rotary guiding tool of claim 13, wherein, further comprising an annular pressure balance portion (Prill fig 3 element 90) connecting the inner wall of the support shaft (Prill Fig 2 element 40) and an outer wall of the transmission shaft (Prill Fig 2 element 20), a portion of the inner wall of the support shaft (Prill Fig 2 element 40), a portion of the outer wall of the transmission shaft (Prill Fig 2 element 20) and an inner surface of the pressure balance portion (Prill fig 3 element 90) jointly define a medium cavity (Prill fig 3 cavity that element 90 occupies).  

In regards to claim 27, Prill teaches: The rotary guiding tool of claim 15, wherein, further comprising an annular pressure balance portion (Prill fig 3 element 90) connecting the inner wall of the support shaft (Prill Fig 2 element 40) and an outer wall of the transmission shaft (Prill Fig 2 element 20), a portion of the inner wall of the support shaft (Prill Fig 2 element 40), a portion of the outer wall of the transmission shaft (Prill Fig 2 element 20) and an inner surface of the pressure balance portion (Prill fig 3 element 90) jointly define a medium cavity (Prill fig 3 cavity that element 90 occupies).  

Claims 14, 17, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Prill (US Pat No 8033917), Frear (US Pat No 4904228) and Ortloff (US Pat No 3475039) as applied to claim 13 above, and further in view of Tessari (US Pub No 20040045741).

In regards to claim 14, Prill teaches: The rotary guiding tool of claim 13, including the first groove (Prill Fig 5 element 80) and the first protrusion (Prill Fig 5 element 52) but does not disclose the surface hardness of the first groove in relation to the surface hardness of the first protrusion. 
However, Tessari teaches: a surface hardness of an element is greater than a surface hardness of another element. (Tessari [0048]; disclosing how to avoid excessive wear on parts)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prill by including elements having different hardnesses as taught by Tessari in order to avoid excessive wear on parts.
	
In regards to claim 17, Prill teaches: The rotary guiding tool of claim 14, wherein, the rotation joint (Prill Fig 5 element 50) further comprises a second protrusion (Prill Fig 10 element 64) formed at an end, distal from the forward end of the support shaft (Prill Fig 2 element 42), of the connection key (Prill Fig 10 element 60), the second protrusion has a second truncated spherical surface portion (Prill Fig 10 element 60) that is concentric with the first truncated spherical surface portion, (Prill Fig 5 element 52) the support shaft has a second groove (Prill fig 11 element 76), and the second groove and the second protrusion cooperate at a second cross section spherical surface portion to form a spherical pair. (Prill col 10 line 16-21; how the Keys sit in the support shaft)

In regards to claim 17, Prill teaches: In regards to claim 26, Prill teaches: The rotary guiding tool of claim 14, wherein, further comprising an annular pressure balance portion (Prill fig 3 element 90) connecting the inner wall of the support shaft (Prill Fig 2 element 40) and an outer wall of the transmission shaft (Prill Fig 2 element 20), a portion of the inner wall of the support shaft (Prill Fig 2 element 40), a portion of the outer wall of the transmission shaft (Prill Fig 2 element 20) and an inner surface of the pressure balance portion (Prill fig 3 element 90) jointly define a medium cavity (Prill fig 3 cavity that element 90 occupies).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NICHOLAS D WLODARSKI/               Examiner, Art Unit 3672                                                                                                                                                                                         
/Nicole Coy/Primary Examiner, Art Unit 3672